In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-248 CR

____________________


CARL BATISTE, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 9th District Court
Montgomery County, Texas

Trial Cause No. 05-10-08801-CR




MEMORANDUM OPINION 
 Carl Batiste absconded during trial on an indictment for enhanced second degree
felony possession of a controlled substance.  The jury assessed punishment at seventy-five
years of imprisonment and a $10,000 fine.  The trial court entered a written judgment and
defense counsel filed a notice of appeal before withdrawing from the case.  By letter filed
with the notice of appeal, appellant's counsel informed this Court that Batiste had been
convicted in absentia after leaving during a recess.  We dismiss the appeal for lack of
jurisdiction.  

	The appellate timetables commence when the defendant is sentenced in open court. 
A notice of appeal filed after verdict but before sentencing is deemed filed on the same day,
but after, sentence is imposed.  Tex. R. App. P. 27.1(b).  In this case, however, the defendant
has absconded and has not returned to custody.  Until he is sentenced in open court,
jurisdiction remains in the trial court.  See Tex. R. App. P. 26.2(a), 27.1(b); see also
Thompson v. State, 108 S.W.3d 287, 290 (Tex. Crim. App. 2003). (1)  The appeal is dismissed.
	APPEAL DISMISSED.
								____________________________
									DAVID GAULTNEY
									           Justice
 
Opinion Delivered August 29, 2007
Do Not Publish
Before Gaultney, Kreger, & Horton, JJ.
1. The notice of appeal may be processed, in accordance with Rule 27.1(b), once 
sentencing triggers the appellate timetables.